DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/26/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 7/16/2019 and 7/15/2020. It is noted, however, that applicant has not filed a certified copy of the 202010680988.6 application as required by 37 CFR 1.55.

Specification
Content of Specification
 Missing: (b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	[Re claim 1] Applicant recited “at least one of the touch electrodes” in line 4 and the examiner is confused if the touch electrodes is referring to a plurality of touch electrodes or different touch electrodes.  If at least one of the touch electrodes is same as the plurality of touch electrodes then the examiner suggests changing to “at least one of the plurality of touch electrodes”.
[Re claim 1] Applicant recited “each of the first touch sensing parts” in line 8 and the examiner is confused if the first touch sensing parts is referring to a plurality of the first touch sensing parts or different touch sensing parts.  If each of the first touch sensing parts are same as the plurality of the first touch sensing parts then the examiner suggests changing to “each of the plurality first touch sensing parts”.
[Re claim 1] Applicant recited “each of the first connecting parts” in line 9 and the examiner is confused if each of the first connecting parts is referring to a plurality of the first connecting parts or different connecting parts.  If each of the first connecting parts is same as the plurality of the first connecting parts then the examiner suggests changing to “each of the plurality first connecting parts”.
[Re claim 1] Applicant recited “two of the first touch sensing parts” in line 9-10 and the examiner is confused if two of the first touch sensing parts are referring to a plurality of the first touch sensing parts or different touch sensing parts.  If two of the first touch sensing parts are same as the plurality of the first touch sensing parts then the examiner suggests changing to “two of the plurality first touch sensing parts”.
[Re claim 1] Applicant recited “all of the first touch sensing parts” in line 11 and the examiner is confused if all of the first touch sensing parts is referring to a plurality of the first touch sensing parts or different touch sensing parts.  If all of the first touch sensing parts are same as the plurality of the first touch sensing parts then the examiner suggests changing to “all of the plurality first touch sensing parts”.
[Re claim 1] Applicant recited “a plurality of rows of the first touch sensing parts” in line 11-12 and the examiner is confused the first touch sensing parts is referring to a plurality of the first touch sensing parts or different touch sensing parts.  If the first touch sensing parts are same as the plurality of the first touch sensing parts then the examiner suggests changing to “a plurality of rows of the plurality first touch sensing parts”.
[Re claim 1] Applicant recited “a plurality of columns of the first touch sensing parts” in line 12 and the examiner is confused the first touch sensing parts is referring to a plurality of the first touch sensing parts or different touch sensing parts.  If the first touch sensing parts are same as the plurality of the first touch sensing parts then the examiner suggests changing to “a plurality of columns of the plurality first touch sensing parts”.
[Re claim 1] Applicant recited “any of the light transmissive areas” in line 14 and the examiner is confused if any of the light transmissive areas is referring to a plurality of light transmissive areas or different light transmissive areas.  If any of the light transmissive areas is same as the plurality of light transmissive areas then the examiner suggests changing to “any of the plurality light transmissive areas”.
[Re claim 2] Applicant recited “each of the second touch sensing parts” in line 2 and the examiner is confused if the second touch sensing parts are referring to a plurality of the second touch sensing parts or different touch sensing parts.  If each of the second touch sensing parts are same as the plurality of the second touch sensing parts then the examiner suggests changing to “each of the plurality second touch sensing parts”.
[Re claim 2] Applicant recited “two of the second touch sensing parts” in line 3-4 and the examiner is confused if two of the second touch sensing parts are referring to a plurality of the second touch sensing parts or different touch sensing parts.  If two of the second touch sensing parts are same as the plurality of the second touch sensing parts then the examiner suggests changing to “two of the plurality second touch sensing parts”.
[Re claim 2] Applicant recited “each of the second touch sensing parts” in line 6 and the examiner is confused if the second touch sensing parts are referring to a plurality of the second touch sensing parts or different touch sensing parts.  If each of the second touch sensing parts are same as the plurality of the second touch sensing parts then the examiner suggests changing to “each of the plurality second touch sensing parts”.
[Re claim 3] Applicant recited “each of the first touch sensing parts” in line 1 and the examiner is confused if the first touch sensing parts is referring to a plurality of the first touch sensing parts or different touch sensing parts.  If each of the first touch sensing parts are same as the plurality of the first touch sensing parts then the examiner suggests changing to “each of the plurality first touch sensing parts”.
[Re claim 3] Applicant recited “one of the second touch sensing parts” in line 2 and the examiner is confused if one of the second touch sensing parts are referring to a plurality of the second touch sensing parts or different touch sensing parts.  If one of the second touch sensing parts is same as the plurality of the second touch sensing parts then the examiner suggests changing to “one of the plurality second touch sensing parts”.
[Re claim 3] Applicant recited “one of the second touch sensing parts” in line 2-3 and the examiner is confused if one of the second touch sensing parts are referring to a plurality of the second touch sensing parts or different touch sensing parts.  If one of the second touch sensing parts is same as the plurality of the second touch sensing parts then the examiner suggests changing to “one of the plurality second touch sensing parts”.
[Re claim 3] Applicant recited “one of the first connecting parts” in line 3 and the examiner is confused if one of the first connecting parts is referring to a plurality of the first connecting parts or different connecting parts.  If one of the first connecting parts is same as the plurality of the first connecting parts then the examiner suggests changing to “one of the plurality first connecting parts”.
[Re claim 3] Applicant recited “one of the second touch sensing parts” in line 3-4 and the examiner is confused if one of the second touch sensing parts are referring to a plurality of the second touch sensing parts or different touch sensing parts.  If one of the second touch sensing parts is same as the plurality of the second touch sensing parts then the examiner suggests changing to “one of the plurality second touch sensing parts”.
[Re claim 4] Applicant recited “each of the first connecting parts” in line 1-2 and the examiner is confused if each of the first connecting parts is referring to a plurality of the first connecting parts or different connecting parts.  If each of the first connecting parts is same as the plurality of the first connecting parts then the examiner suggests changing to “each of the plurality first connecting parts”.
[Re claim 4] Applicant recited “each of the first touch sensing parts” in line 2-3 and the examiner is confused if the first touch sensing parts is referring to a plurality of the first touch sensing parts or different touch sensing parts.  If each of the first touch sensing parts are same as the plurality of the first touch sensing parts then the examiner suggests changing to “each of the plurality first touch sensing parts”.
[Re claim 6] Applicant recited “the first touch sensing parts” in line 2 and the examiner is confused if the first touch sensing parts are referring to a plurality of the first touch sensing parts or different touch sensing parts.  If the first touch sensing parts are same as the plurality of the first touch sensing parts then the examiner suggests changing to “the plurality first touch sensing parts”.
[Re claim 7] Applicant recited “the touch electrodes” in line 1 and the examiner is confused if the touch electrodes are referring to a plurality of touch electrodes or different touch electrodes.  If the touch electrodes are same as the plurality of touch electrodes then the examiner suggests changing to “the plurality of touch electrodes”.
[Re claim 7] Applicant recited “the transmitting electrodes” in line 2-3 and the examiner is confused if the transmitting electrodes are referring to a plurality of transmitting electrodes or different transmitting electrodes.  If the transmitting electrodes are same as the plurality of transmitting electrodes then the examiner suggests changing to “the plurality of transmitting electrodes”.
[Re claim 7] Applicant recited “the receiving electrodes” in line 3 and the examiner is confused if the receiving electrodes are referring to a plurality of receiving electrodes or different receiving electrodes.  If the receiving electrodes are same as the plurality of receiving electrodes then the examiner suggests changing to “the plurality of receiving electrodes”.
[Re claim 7] Applicant recited “two of the transmitting electrodes” in line 3 and the examiner is confused if two of the transmitting electrodes are referring to a plurality of transmitting electrodes or different transmitting electrodes.  If two of the transmitting electrodes are same as the plurality of transmitting electrodes then the examiner suggests changing to “two of the plurality of transmitting electrodes”.
[Re claim 7] Applicant recited “two of the receiving electrodes” in line 5-6 and the examiner is confused if two of the receiving electrodes are referring to a plurality of receiving electrodes or different receiving electrodes.  If two of the receiving electrodes are same as the plurality of receiving electrodes then the examiner suggests changing to “two of the plurality of receiving electrodes”.
[Re claim 8] Applicant recited “all of the first touch sensing parts” in line 1 and the examiner is confused if all of the first touch sensing parts is referring to a plurality of the first touch sensing parts or different touch sensing parts.  If all of the first touch sensing parts are same as the plurality of the first touch sensing parts then the examiner suggests changing to “all of the plurality first touch sensing parts”.
[Re claim 8] Applicant recited “each of the transmitting electrodes” in line 1-2 and the examiner is confused if each of the transmitting electrodes are referring to a plurality of transmitting electrodes or different transmitting electrodes.  If each of the transmitting electrodes are same as the plurality of transmitting electrodes then the examiner suggests changing to “each of the plurality of transmitting electrodes”.
[Re claim 8] Applicant recited “the transmitting electrodes” in line 2 and the examiner is confused if the transmitting electrodes are referring to a plurality of transmitting electrodes or different transmitting electrodes.  If the transmitting electrodes are same as the plurality of transmitting electrodes then the examiner suggests changing to “the plurality of transmitting electrodes”.
[Re claim 8] Applicant recited “the receiving electrodes” in line 2 and the examiner is confused if the receiving electrodes are referring to a plurality of receiving electrodes or different receiving electrodes.  If the receiving electrodes are same as the plurality of receiving electrodes then the examiner suggests changing to “the plurality of receiving electrodes”.
[Re claim 8] Applicant recited “all of the first touch sensing parts” in line 4 and the examiner is confused if all of the first touch sensing parts are referring to a plurality of the first touch sensing parts or different touch sensing parts.  If all of the first touch sensing parts are same as the plurality of the first touch sensing parts then the examiner suggests changing to “all of the plurality first touch sensing parts”.
[Re claim 8] Applicant recited “one of the receiving electrodes” in line 4 and the examiner is confused if one of the receiving electrodes are referring to a plurality of receiving electrodes or different receiving electrodes.  If one of the receiving electrodes are same as the plurality of receiving electrodes then the examiner suggests changing to “one of the plurality of receiving electrodes”.
[Re claim 8] Applicant recited “the transmitting electrodes” in line 5 and the examiner is confused if the transmitting electrodes are referring to a plurality of transmitting electrodes or different transmitting electrodes.  If the transmitting electrodes are same as the plurality of transmitting electrodes then the examiner suggests changing to “the plurality of transmitting electrodes”.
[Re claim 8] Applicant recited “the receiving electrodes” in line 5 and the examiner is confused if the receiving electrodes are referring to a plurality of receiving electrodes or different receiving electrodes.  If the receiving electrodes are same as the plurality of receiving electrodes then the examiner suggests changing to “the plurality of receiving electrodes”.
[Re claim 9] Applicant recited “each of the first touch sensing parts” in line 2-3 and the examiner is confused if the first touch sensing parts is referring to a plurality of the first touch sensing parts or different touch sensing parts.  If each of the first touch sensing parts are same as the plurality of the first touch sensing parts then the examiner suggests changing to “each of the plurality first touch sensing parts”.
[Re claim 9] Applicant recited “the transmitting electrodes” in line 3 and the examiner is confused if the transmitting electrodes are referring to a plurality of transmitting electrodes or different transmitting electrodes.  If the transmitting electrodes are same as the plurality of transmitting electrodes then the examiner suggests changing to “the plurality of transmitting electrodes”.
[Re claim 9] Applicant recited “each of the first touch sensing parts” in line 4-5 and the examiner is confused if the first touch sensing parts is referring to a plurality of the first touch sensing parts or different touch sensing parts.  If each of the first touch sensing parts are same as the plurality of the first touch sensing parts then the examiner suggests changing to “each of the plurality first touch sensing parts”.
[Re claim 10] Applicant recited “each of the touch electrodes” in line 1 and the examiner is confused if each of the touch electrodes is referring to a plurality of the touch electrodes or different touch electrodes.  If each of the touch electrodes are same as the plurality of the touch electrodes then the examiner suggests changing to “each of the plurality touch electrodes”.
[Re claim 10] Applicant recited “two of the touch electrodes” in line 3 and the examiner is confused if two of the touch electrodes is referring to a plurality of the touch electrodes or different touch electrodes.  If two of the touch electrodes are same as the plurality of the touch electrodes then the examiner suggests changing to “two of the plurality touch electrodes”.
[Re claim 11] Applicant recited “at least one of the touch electrodes” in line 3-4 and the examiner is confused if at least one of the touch electrodes is referring to a plurality of the touch electrodes or different touch electrodes.  If at least one of the touch electrodes are same as the plurality of the touch electrodes then the examiner suggests changing to “at least one of the plurality touch electrodes”.
Claims 2-11 depend from claim 1 so they are rejected for the same reason.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
BAE et al. (US Patent Appl. Pub. No. 2018/0136759 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYOUNG LEE/Primary Examiner, Art Unit 2895